Name: Commission Regulation (EEC) No 2241/89 of 25 July 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215/18 Official Journal of the European Communities 26. 7. 89 COMMISSION REGULATION (EEC) No 2241/89 of 25 July 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1882/89 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 219/89 (4), and in particular Article 12 (4) thereof, Whereas these exchange rates being those recorded on 24 July 1989 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Regu ­ lation (EEC) No 1579/74 of the Commission ("), as last amended by Regulation (EEC) No 1740/78 (l2), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1636/87 (% and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION :Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 1882/89 f), as last amended by Regulation (EEC) No 2228/89 (8); Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 1882/89 are hereby altered to the amounts set out in the Annex. Whereas Council Regulation (EEC) No 1906/87 0 amended Council Regulation (EEC) No 2744/75 (,0) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2 (l) OJ No L 281 , 1 . 11 . 1975, p. 1 . I1) OJ No L 180, 27. 6 . 1989, p. 1 . O OJ No L 166, 25. 6 . 1976, p. 1 . 4) OJ No L 128, 11 . 5. 1989, p. 9 . 0 OJ No L 164, 24. 6. 1985, p. 1 . ( ¢) OJ No L 153, 13 . 6 . 1987, p. 1 . 0 OJ No L 182, 29 . 6. 1989, p. 10 . ( ») OJ No L 214, 25. 7. 1989, p. 14. O OJ No L 182, 3. 7. 1987, p. 49. This Regulation shall enter into force on 26 July 1989 . (10) OJ No L 281 , 1 . 11 . 1975, p. 65. ( ») OJ No L 168, 25. 6. 1974, p. 7. (12) OJ No L 202, 26. 7. 1978, p. 8 . 26. 7. 89 Official Journal of the European Communities No L 215/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 25 July 1989 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal Third countries(other than ACP or OCT) ACP or OCT 1102 20 10 69,65 256,87 250,83 1102 20 90 39,07 145,16 142,14 1103 13 11 69,65 256,87 250,83 1103 1319 69,65 256,87 250,83 1103 13 90 39,07 145,16 142,14 1103 29 40 69,65 256,87 250,83 110419 50 69,65 256,87 250,83 1104 23 10 59,56 225,98 222,96 1104 23 30 59,56 225,98 222,96 1104 23 90 39,07 145,16 142,14 1104 30 90 32,55 110,55 104,51 1106 20 91 77,45 244,90 220,72 (3) 1106 20 99 77,45 244,90 220,72 (3) 1108 12 00 77,45 244,90 224,35 1108 13 00 77,45 244,90 224,35 1108 14 00 77,45 244,90 112,17 1108 19 90 77,45 244,90 112,17 (3) 1702 30 51 170,93 389,36 292,64 1702 30 59 123,39 290,84 224,35 1702 30 91 170,93 389,36 292,64 1702 30 99 123,39 290,84 224,35 1702 40 90 123,39 290,84 224,35 1702 90 50 123,39 290,84 224,35 170290 75 174,47 403,29 306,57 1702 90 79 120,56 279,70 213,21 2106 90 55 123,39 290,84 224,35 230310 11 252,02 460,04 278,70 (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African,Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 11 and 071490 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90.